Page, J.:
The defendant is a foreign corporation, having its principal place of business in Scotland. Schofield & Walter are the sales agents of the defendant with a place of business at 14-16 White street in the borough of Manhattan, city of New York. They solicit orders, enter into contracts for the sale and delivery of the defendant’s merchandise, and the goods are shipped and the bills of lading are sent to Schofield & Walter in many instances. This course of business has been pursued for a number of years. Thus there resulted a continuous course *345of business in the solicitation of orders which were sent to Scotland and in response to which deliveries were made in the city of New York. That the contracts of sale have to be approved by the defendant in Scotland, and remittances made, as the defendant claims they generally were, to the defendant in Scotland, is immaterial. (Tauza v. Susquehanna Coal Co., 220 N. Y. 259; International Harvester Co. v. Kentucky, 234 U. S. 579.)
In the instant case it was shown that James Schofield, the person served with process, was a member of the firm of Schofield & Walter, and was the managing agent of the business that the defendant transacted within this State. The service of the summons upon him was, therefore, a valid service of process upon the defendant.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Clabke, P. J., Laughlin, Dowling and Mebbell, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.